JiON APPLICATION FOR REHEARING
laAfter consideration of the arguments made by defendant Gibson Roofers in its application for rehearing, we grant limited rehearing and revise our original decision to delete the award of $1,300 to Rau for repairs to the building. The only evidence of these expenses in the trial court record is a hearsay document which the trial court ruled inadmissible. Since none of the exceptions to the hearsay doctrine apply to the document, the trial court properly excluded it. In all *106other respects, the original opinion and judgment are affirmed.